Exhibit 10.1 FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT (this “ First Amendment ”) is dated and effective as of August 31, 2015 (the “ First Amendment Effective Date ”) by and among, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a Lender (“ Wells Fargo ”), FIFTH THIRD BANK, as a Lender (‘ Fifth Third ”), KEYBANK NATIONAL ASSOCIATION, as a Lender (“ KeyBank ”), BANK OF AMERICA, N.A., as a Lender (“ Bank of America ”), LAKE CITY BANK, as a Lender (“ Lake City ”, and collectively with Wells Fargo, Fifth Third, KeyBank, and Bank of America, the “ Lenders ”), PATRICK INDUSTRIES, INC., an Indiana corporation (“ Borrower ”), and ADORN HOLDINGS, INC., a Delaware corporation (“ Guarantor ”). Recitals A.Borrower, Administrative Agent and the Lenders are parties to that certain Amended and Restated Credit Agreement dated as of April 28, 2015 (the “ Credit Agreement ”). B.Borrower has requested that the Lenders and the Administrative Agent amend and modify the Credit Agreement to, among other things, (i) increase the aggregate amount of the Revolving Credit Commitments by Fifty Million Dollars ($50,000,000) to Two Hundred Twenty Five Million Dollars ($225,000,000) pursuant to Section5.13 of the Credit Agreement, (ii) amend the terms governing Permitted Acquisitions, and (iii) reset the permitted aggregate amount for all future Incremental Revolving Credit Commitments . C.Subject to the terms and conditions stated in this First Amendment, the parties are willing to modify and amend the Credit Agreement, as provided in this First Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Administrative Agent, the Lenders, Borrower and Guarantor agree as follows: 1.
